Exhibit 10.1

F.N.B. CORPORATION

Restricted Stock Unit Award Agreement

Relative Return on Average Tangible Common Equity (“ROATCE”)

Performance-Based

This Restricted Stock Unit Award Agreement (this “Agreement”) is made effective
as of December 16, 2015, between F.N.B. Corporation (“F.N.B.”), a Florida
corporation, and                      (the “Participant”). Any term capitalized
herein but not defined will have the meaning set forth in the Plan or in the
attached Schedules to this Agreement.

 

I. Grant

 

Grant Date:

  December 16, 2015

 

II. Participant Information

 

Participant:

 

 

III. Grant Information

 

Target Amount:

               Restricted Stock Units

Performance Metric:

  F.N.B.’s total return on average tangible common equity in calendar year 2018
(“2018 ROATCE”) relative to the group of Peer Financial Institutions’ 2018
ROATCE performance described in Schedule 2 of this Agreement.

Performance Period:

  January 1, 2016 to December 31, 2018

Vesting Date

  January 16, 2019, subject to satisfying the Vesting Requirements described in
Section 3 of Schedule 1 of this Agreement, except as otherwise provided in
Section 4 of Schedule 1 of this Agreement.

Source of Restricted Stock Units:

  F.N.B. Corporation 2007 Incentive Compensation Plan, as Amended (the “Plan”).

This Agreement includes this cover page (“Agreement Cover Page”) and the
following Schedules, which are expressly incorporated by reference in their
entirety herein:

Schedule 1 – General Terms and Conditions

Schedule 2 – Calculation of Relative Return on Average Tangible Common Equity

Schedule 3 – List of Peer Financial Institutions

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have executed this Agreement as of the Grant Date.

 

F.N.B. CORPORATION     PARTICIPANT

             

   

 

Name:     Name: Title:    



--------------------------------------------------------------------------------

SCHEDULE 1

General Terms and Conditions of the

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Agreement is between the Participant and F.N.B. and sets forth the terms
and conditions of the grant of Restricted Stock Units to the Participant. The
grant of the Restricted Stock Units was made by the Compensation Committee of
the F.N.B. Board of Directors (the “Committee”) pursuant to the terms of the
Plan, subject to the Agreement becoming effective on the Grant Date specified on
the Agreement Cover Page (hereinafter the “Grant Date”).

The terms of the Plan are incorporated herein by reference, including the
definitions of terms contained in the Plan. Any inconsistency between the
Agreement and the terms and conditions of the Plan will be resolved in
accordance with the Plan, in particular, Article 2 of the Plan which, in
relevant part, provides the Committee with sole discretion to construe and
interpret the Plan and Agreement. Unless otherwise specified herein or the
context indicates differently, all references in this Agreement to “F.N.B.”
shall mean F.N.B. or its Affiliates unless otherwise stated.

RECITALS

WHEREAS, the Preamble and Recitals to this Agreement are incorporated into and
made part of this Agreement; and

WHEREAS, the Participant has accepted this Award of Restricted Stock Units and
agrees to the terms and conditions stated below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and intending to be legally bound hereby, each of the parties
covenants and agrees as follows:

Section 1. Purpose. The purpose of this Award is to align the Participant’s
interest with that of F.N.B. stockholders by attaining an attractive return on
average tangible common equity to F.N.B. stockholders.

Section 2. Restricted Stock Unit Award. Subject to the provisions of this
Agreement and the provisions of the Plan, F.N.B. hereby grants to the
Participant an Award of Restricted Stock Units, denominated in the Target
Amount, which, along with dividend equivalent units that accrue pursuant to
Section 6 hereof, shall become vested in an amount determined by and be payable
in shares of Stock, subject to application of Sections 3 and 4. These Restricted
Stock Units are notional units of measurement denominated in shares of Stock
(i.e., one Restricted Stock Unit is equivalent to one share of Stock). The
Restricted Stock Units represent an unfunded, unsecured right to receive Stock
(and dividend equivalent payments pursuant to Section 6 hereof) in the future if
the conditions set forth in this Agreement and the Plan are satisfied.

Section 3. Vesting Requirement. Except as otherwise provided in Section 4, the
Target Amount shall vest on the Vesting Date, as that term is defined in Part
III of the Agreement Cover Page, provided that both of the vesting requirements
set forth in Section 3(a) and (b) (the “Vesting Requirements”) are satisfied.
The amount of the Target Amount that vests on the Vesting Date in accordance
with Section 3 and 4 shall be the “Vested Amount.”

 

2



--------------------------------------------------------------------------------

(a) Service Requirement. The Participant must remain continuously in Service1
with F.N.B. from the Grant Date through December 31, 2018 (the “Service Vesting
Requirement”).

 

(b) Performance Requirement. F.N.B.’s 2018 ROATCE relative to its peer group as
set forth in Schedule 2 attached hereto, must be greater than the 25th
percentile of the Peer Financial Institutions’ ROATCE for fiscal year 2018
performance (the “Performance Vesting Requirement”).

Section 4. Forfeiture; Termination of Service; and Accelerated Vesting of
Restricted Stock Units. Upon the effective date of the termination of
Participant’s service before the Vesting Date, the Restricted Stock Units shall
immediately be forfeited without consideration or future action being required
of F.N.B. Notwithstanding the foregoing, the Restricted Stock Units shall be
subject to accelerated vesting upon the occurrence of events and subject to the
terms described in the “Accelerated Vesting Table” below:

Accelerated Vesting Table

 

Accelerated Vesting Event

  

Vested Amount

  

Vesting Date

1.      Death

   100% of Target Amount    Vests immediately upon Participant’s death

2.      Early Retirement

   Pro-rated vesting.a    Completion of the Performance Period (subject to
acceleration upon 1 above and 4 below)

3.      Disability

   Pro-rated vesting.a    Completion of the Performance Period (subject to
acceleration upon 1 above and 4 below)

4.      Change in Controlb

   100% of Target Amount    Vests immediately upon the occurrence of a Change in
Control event if the Award is not assumed, continued, converted, or substituted
by the successor organization, otherwise vests in full upon Participant’s
termination of employment by the Company without Cause or by the Participant for
Good Reason within two years following the Change in Control

 

1  For purposes of this Agreement, “continuously in Service” means that the
Participant’s employment service with F.N.B. or an Affiliate is not interrupted
or terminated. The Participant’s continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to F.N.B. or an Affiliate as an employee or a change in the
Affiliate entity for which the Participant renders such service, provided that
there is no interruption or termination of the Participant’s continuous Service;
provided further that if any grant is subject to Section 409A of the Code, this
footnote shall only be given effect to the extent consistent with Section 409A
of the Code.

 

3



--------------------------------------------------------------------------------

a The pro rata amount shall be determined by multiplying the Vested Amount by a
fraction, the numerator of which is the number of full months the Participant
worked during the Performance Period before the occurrence of the Accelerated
Vesting Event, and the denominator representing the total number of full months
in the Performance Period.

b For purposes of this Agreement, the termination of the Participant’s Service
from F.N.B. or Affiliate without “Cause” following execution of a definitive
agreement contemplating a “Change in Control” of F.N.B., but prior to the
consummation date of the Change in Control, shall immediately result in full
vesting of the Target Amount.

Section 5. Restrictions. The Restricted Stock Units shall be subject to the
following restrictions:

 

  (a) Restrictions on Transfer. The Restricted Stock Units may not be sold,
assigned, transferred, encumbered, hypothecated or pledged by the Participant,
other than to F.N.B. as a result of forfeiture of the Restricted Stock Units as
provided herein and by beneficiary designation, will or by laws of descent and
distribution upon the Participant’s death.

 

  (b) No Voting Rights. The Restricted Stock Units granted pursuant to this
Agreement, whether or not vested, will not confer any voting rights upon the
Participant, unless and until the Restricted Stock Units (including the dividend
equivalents) are paid to Participant in shares of Stock.

 

  (c) Compliance with Laws and Regulations. The grant of Restricted Stock Units
evidenced hereby shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required. F.N.B. shall not be required to issue or deliver any
certificates for Restricted Stock Units or Stock corresponding to the Units
prior to (i) the listing of such Stock on any stock exchange on which the Stock
may then be listed and (ii) the effectiveness of any registration statement with
respect to such Stock that counsel for F.N.B. deems necessary or appropriate.

Section 6. Dividend Equivalents. Any dividend paid, whether in cash or
otherwise, on the shares of F.N.B. common stock between the Grant Date and the
date the Vested Amount is to be paid to Participant in accordance with Section 7
herein, subject to the vesting requirements described herein, shall be converted
into additional Restricted Stock Units and upon vesting, shall be distributed to
Participant in accordance with Section 7 herein. Any Restricted Stock Units
resulting from the conversion of these dividend amounts (“Dividend Equivalents”)
will be considered Restricted Stock Units for purposes of this Agreement and
will be subject to all the terms, conditions and restrictions set forth herein.
All Dividend Equivalents shall be subject to the same vesting requirements
applicable to the Restricted Stock Units in respect of which they were credited
and shall be payable in accordance with Section 7 of this Agreement. Each
Dividend Equivalent shall be rounded to the nearest whole Dividend Equivalent.

Section 7. Payment of Vested Restricted Stock Units/Enrollment of Stock in DRP.
Within thirty (30) calendar days following the Vesting Date of the Restricted
Stock Units and Dividend Equivalents under Section 3 or Section 4 hereof, the
Stock distributable as a result of such vesting of the Restricted Stock Units
shall be enrolled (on a one-for-one basis) in the Participant’s name in the
F.N.B. Dividend Reinvestment and Direct Stock Purchase Plan (“DRP”). In the
event of an accelerated vesting under Section 4 of this Agreement, the

 

4



--------------------------------------------------------------------------------

calculation of each pro rata Restricted Stock Unit or Stock shall be rounded to
the nearest whole Restricted Stock Unit or Stock, respectively. The Participant
shall be entitled to exercise all rights to the unrestricted Stock resulting
from the vesting of the Restricted Stock Units and Dividend Equivalents,
including the right to withdraw such Stock from the DRP, in accordance with the
terms of the DRP. On the Vesting Date, F.N.B. shall withhold an appropriate
amount from the unrestricted Stock to be distributed sufficient to satisfy all
or a portion of such tax withholding requirements.

Section 8. Clawback. The shares of Stock payable in respect of any Vested Amount
under this Agreement shall be subject to recovery by F.N.B. in the circumstances
and manner provided in the F.N.B. Corporation Compensation Recoupment Policy
(“Recoupment Policy”) or any related policy that may be subsequently adopted or
implemented by F.N.B. and in effect from time to time after the date hereof, and
the Participant shall effectuate any such clawback recovery at such time and in
such manner as F.N.B. may specify.

Section 9. No Right of Service. Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of F.N.B. or interfere in any
way with the right of F.N.B. to terminate the Participant’s Service at any time
or to change the terms and conditions of such Service.

Section 10. Delivery of Documents. By accepting the terms of this Agreement, the
Participant consents to the electronic delivery of documents related to
Participant’s current or future participation in the Plan (including the Plan
documents; this Agreement; any other prospectus or other documents describing
the terms and conditions of the Plan and this grant; and F.N.B.’s then-most
recent annual report to stockholders, annual Report on Form 10-K and definitive
proxy statement), and you acknowledge that such electronic delivery may be made
by F.N.B., in its sole discretion, by one or more of the following methods:
(i) the posting of such documents on F.N.B.’s intranet website; (ii) the
delivery of such documents via the F.N.B. Corporation website; or (iii) delivery
via electronic mail, by attaching such documents to such electronic email and/or
including a link to such documents on an F.N.B. intranet website or F.N.B.
Corporation internet website accessible by you. Notwithstanding the foregoing,
you also acknowledge that F.N.B. may, in its sole discretion (and as an
alternative to, or in addition to, electronic delivery), deliver a paper copy of
any such documents to Participant. Participant further acknowledges that
Participant may receive from F.N.B. a paper copy of any documents distributed
electronically at no cost to Participant by contacting F.N.B. (Attention: Human
Resources Department) in writing to the address specified in Section 11 herein.

Section 11. Notices. Any notice hereunder to F.N.B. shall be addressed to it at
its office, F.N.B. Corporation, 3015 Glimcher Blvd., Hermitage, Pennsylvania
16148, c/o Human Resources Department, and any notice hereunder to the
Participant shall be addressed to the Participant at the Participant’s address
provided to F.N.B. from time to time, subject to the right of either party to
designate at any time hereafter in writing some other address.

 

5



--------------------------------------------------------------------------------

Section 12. Entire Agreement and Amendment. This Agreement is the entire
Agreement between the parties to it with respect to the Units, and all prior
oral and written representations are merged in this Agreement. This Agreement
may be amended, modified or terminated only by written agreement between the
Participant and F.N.B., provided, that F.N.B. may amend this Agreement without
further action by the Participant to correct a scrivener’s error or if such
amendment is deemed by F.N.B. to be advisable or necessary to comply with
Section 409A of the Code.

Section 13. Waiver. The failure of F.N.B. to enforce at any time any provision
of the Agreement shall in no way be construed to be a waiver of such provision
or of any other provision hereof.

Section 14. Construction and Dispute Resolution. This Agreement shall be
governed by and construed in accordance with the internal laws of the
Commonwealth of Pennsylvania, without giving effect to principles of conflict of
laws. All headings in this Agreement have been inserted solely for convenience
of reference only, are not to be considered a part of this Agreement, and shall
not affect the interpretation of any of the provisions of this Agreement. In the
event of any dispute or claim relating to or arising out of this Agreement,
including, but not limited to a dispute as to whether the dispute is subject to
arbitration, the Participant and F.N.B. agree that all such disputes shall be
fully and finally resolved to the fullest extent permitted by law, by binding
arbitration conducted by the American Arbitration Association (“AAA”) in
Allegheny County, Pennsylvania in accordance with the AAA’s National Rules for
the Resolution of Employment Disputes, including, but not limited to, the rules
and procedures applicable to the selection of arbitrators. The Participant
acknowledges that by accepting this arbitration provision he/she is expressly
waiving any right to a jury trial in the event of a covered dispute. Punitive
and consequential damages shall not be permitted as an award and each party
shall bear the fees and expenses of its own counsel and expert witnesses. The
arbitrator may, but is not required, to order that the prevailing party shall be
entitled to recover from the losing party its attorneys’ fees and costs incurred
in any arbitration arising out of this Agreement. F.N.B. and the Participant
agree to abide completely by the binding decisions of the arbitrator and to keep
the outcome of such resolution strictly confidential.

Section 15. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.

Section 16. Assignment and Transfers. The Participant may not assign, encumber
or transfer any of his or her rights and interests under the Award described in
this document, except, in the event of the Participant’s death, by will or the
laws of descent and distribution.

Section 17. No Limitation on F.N.B.’s Rights. The awarding of Units shall not in
any way affect F.N.B.’s right or power to make adjustments, reclassifications or
changes in its capital or business structure or to merge, consolidate,
reincorporate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.

 

6



--------------------------------------------------------------------------------

Section 18. Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but both of which together shall
constitute one and the same instrument.

Section 19. Change in Control. To the extent necessary to comply with Code
Section 409A, a Change in Control shall not be deemed to have occurred for
purposes of this Agreement unless such event qualifies as a “change in control
event” within the meaning of Code Section 409A.

 

7



--------------------------------------------------------------------------------

SCHEDULE 2

CALCULATION OF RELATIVE RETURN ON AVERAGE TANGIBLE COMMON EQUITY

“Relative Return on Average Tangible Common Equity” means F.N.B.’s ROATCE
relative to the ROATCE of the Peer Financial Institutions. Relative ROATCE will
be determined by ranking F.N.B. and the Peer Financial Institutions from highest
to lowest according to their respective ROATCEs. After this ranking, the
percentile performance of F.N.B. relative to the Peer Financial Institutions
will be determined as follows:

 

LOGO [g1097541.jpg]

Where: “P” represents the percentile performance which will be rounded, if
necessary, to the nearest whole percentile by application of regular rounding.

“N” represents the remaining number of Peer Financial Institutions, plus F.N.B.

“R” represents Company’s ranking among the Peer Financial Institutions.

Example: If there are 12 remaining Peer Financial Institutions, and F.N.B.
ranked 7th, the performance would be at the 50th percentile: .50 = 1 –
((7-1)/(13-1)).

“ROATCE” means, for each of F.N.B. and the Peer Financial Institutions,
annualized net income (excluding the after-tax effect of goodwill and deposit
base intangible assets amortization) divided by average tangible common
stockholders’ equity for the applicable measurement period.

 

8



--------------------------------------------------------------------------------

SCHEDULE 3

PEER FINANCIAL INSTITUTIONS

 

BOK Financial Corporation, Tulsa, OK

Cullen/Frost Bankers, Inc., San Antonio, TX

Signature Bank, New York, NY

Synovus Financial Corp., Columbus, GA

Associated Banc-Corp, Green Bay, WI

First Horizon National Corp, Memphis, TN

FirstMerit Corporation, Akron, OH

Commerce Bancshares, Inc., Kansas City, MO

Webster Financial Corporation, Waterbury, CT

Prosperity Bancshares, Inc., Houston, TX

Hancock Holding Company, Gulfport, MS

Wintrust Financial Corporation, Rosemont, IL

TCF Financial Corporation, Wayzata, MN

Valley National Bancorp, Wayne, NJ

UMB Financial Corporation, Kansas City, MO

Fulton Financial Corporation, Lancaster, PA

Texas Capital Bancshares, Inc., Dallas, TX

IBERIABANK Corporation, Lafayette, LA

PrivateBancorp, Inc., Chicago, IL

MB Financial, Inc., Chicago, IL

BancorpSouth, Inc., Tupelo, MS

United Bankshares, Inc., Charleston, WV

Trustmark Corporation, Jackson, MS

Old National Bancorp, Evansville, IN

National Penn Bancshares, Inc., Allentown, PA

First Midwest Bancorp, Inc., Itasca, IL

 

 

(a) In the event of a merger of a Peer Financial Institution with an entity that
is not a Peer Financial Institution, or the acquisition or business combination
transaction by or with a Peer Company, or with an entity that is not a Peer
Financial Institution, in each case where the Peer Financial Institution is the
surviving entity and remains publicly traded, the surviving entity shall remain
a Peer Financial Institution.

 

(b) In the event of the announcement of a merger or acquisition or business
combination transaction of a Peer Financial Institution by or with an entity
that is not a Peer Financial Institution, a “going private” transaction
involving a Peer Financial Institution or the liquidation of a Peer Financial
Institution, where the Peer Financial Institution is not the surviving entity or
is otherwise no longer publicly traded, the company shall no longer be a Peer
Financial Institution.

 

(c) In the event of a bankruptcy or insolvency of a Peer Financial Institution,
such company shall remain a Peer Financial Institution and the lowest rank shall
be assigned such Peer Financial Institution.

 

9